Citation Nr: 0415223	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-12 668	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service-connection for residuals of a left 
knee injury, status post total knee replacement.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to June 1952.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On a July 2002 
statement, the veteran requested that a Decision Review 
Officer (DRO) review his claim.  In November 2002, the 
veteran testified before a Decision Review Officer and a 
transcript of the hearing is of record.  In December 2003, 
the veteran testified at a Travel Board hearing before the 
undersigned.  A transcript of that hearing is also of record.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he injured his left knee during 
service in the Philippines in 1949; that the left knee 
problems progressed since service, necessitating a total knee 
replacement (TKR) in 2000, and that consequently his current 
status post TKR should be service connected.  

The veteran's service medical and personnel records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  He asserts that he was treated by a medic at 
the scene of the injury, and that there was no record of the 
incident.

At the December 2003 Travel Board Hearing, the veteran 
contended that postservice medical records that were not 
secured would show a continuity of symptoms.  Specifically, 
he attested that he saw a nurse at the Whippany Paperboard 
Company, his employer for thirty five years.  He also 
indicated that he had treatment at Duke University Hospital 
in 1984, on unspecified dates at a clinic in Goldsboro, and 
on unspecified dates at the Fayetteville VA Medical Center 
(VAMC).  Furthermore, the RO sought records of the veteran's 
left knee treatment at St. Luke's hospital.  Received instead 
were records of wrist surgery and treatment.  It was noted, 
however, that the veteran had had TKR surgery.

In a March 2000 statement, the veteran's brother noted that 
the veteran lived with him the year following his release 
from service and complained of knee problems from an injury 
in service.  The brother stated that the left knee problems 
continued over the years.  While the veteran's and his 
brother's lay statements are credible and sufficient to 
establish a left knee injury occurred in service, competent 
(medical) evidence is required to show a nexus between such 
injury and the veteran's current left knee disorder.  The 
file now contains no such medical evidence.  

Finally, it is noteworthy that the record appears incomplete.  
Specifically, a transcript of the veteran's hearing before a 
DRO contains a notation that a statement of the case (SOC) 
was issued on December 5, 2002.  There is no copy of such SOC 
associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that the record 
is complete, specifically associating 
with the claims file a copy of the SOC 
that was apparently issued on December 5, 
2002.  

2.  The veteran should be asked to 
identify all medical treatment providers 
who have treated him for a knee disorder 
since his discharge from service.  The RO 
should obtain complete records of all 
such treatment (those not already in the 
claims folder) from all identified 
sources (including, but not limited to, 
Whippany Paperboard Company, Duke 
University Hospital, St. Luke's Hospital, 
and Fayetteville VAMC). 

3.  If the records obtained tend to 
corroborate the veteran's history of knee 
injury in service followed by some 
continuity of complaints/treatment 
postservice, the RO should arrange for a 
VA orthopedic examination to ascertain 
the etiology of the veteran's status post 
TKR.  The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination. The examiner should opine 
whether it is at least likely as not that 
the TKR is related to an injury in 
service.  The examiner should explain the 
rationale for any opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental SOC and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


